DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received on 26 October 2020. Claims 1-19 are pending. Claims 17-19 remain withdrawn as nonelected. Claims 1, and 6-9 are amended. Claim 5 is cancelled.
Response to Amendment
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 depends form cancelled claim 5.  Appropriate correction is required. For the purposes of this action, claim 8 is assumed to depend from claim 1.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0307766 to Petras et al. (hereafter ‘766) in view of U.S. Patent 7,351,052 to Chun et al..
Regarding claim 1, ‘766 teaches an electrospinning device for manufacturing material comprising aligned nano-fibers, the electrospinning device comprising: a rotor (FIG 5a); and a plurality of electrically conducting protrusions disposed on the surface of the rotor and spaced apart from one another, wherein the protrusions are configured such that an electrostatic field created when a potential difference is applied between the rotor and a target is concentrated at the tips of the protrusions and is less concentrated between neighboring ones of the protrusions (FIG 4b item 11 or FIG. 5b item 111). Examiner’s note: the applied prior art teaches that the polymer fiber is ejected from the protrusions to the collection plate. Further the prior art does not disclose that there is arcing between protrusions. The examiner regards this as an indicia that the prior art potential difference between protrusions is approximately zero.
‘766 does not teach field modifiers. In the same field of endeavor, electrospinning, ‘052 teaches at least two field modifiers electrically connected to the rotor for controlling the strength of the electrostatic field across the length of the rotor, wherein the at least two field modifiers are disposed on either side of the rotor and are configured to extend to a point between the tips of the protrusions and a target for receiving nano-fibers from the protrusions (FIG 2 items 140 and C7L14-C7L22).
Regarding claim 2, ‘766 teaches the electrospinning wherein the protrusions are spaced apart such that any two neighboring protrusions are spaced apart by a distance equal to at least twice the height of either one of said two neighboring protrusions (FIG 4b items 11).
Regarding claim 3, ‘766 teaches the electrospinning device wherein the protrusions each have an aspect ratio of at least 1:10 (FIG 4b items 11).
Regarding claim 6, the combination of ‘766 with ‘052 does not teach that the field modifiers are arranged at either end of the rotor. However, given the prior state of the art at the time of invention, this would have been an obvious modification since the applied prior art teaches that it is desirable to control the direction of the ejected polymer near the ejector structure to direct the ejected polymer perpendicularly from the drum. ‘052 does teach that the field controllers 140 are attached to the nozzle pack carriage. 
Regarding claim 7, the combination of ‘766 with ‘052 does not teach that the field modifiers are coaxial to the rotor. However, given the prior state of the art at the time of invention, this would have been an obvious modification since the applied prior art teaches that it is desirable to control the direction of the ejected polymer near the ejector structure for every ejector on the drum surface.
Regarding claim 8, the combination of ‘766 with ‘052 does not teach that the field modifiers are arranged on the surface of the rotor. However, given the prior state of the art at the time of invention, this would have been an obvious modification since the applied prior art teaches that it is desirable to control the direction of the ejected polymer near the ejector structure.
Regarding claim 9, the combination of ‘766 with ‘052 does not teach that the field modifiers are perpendicular to the rotor. However, given the prior state of the art at the time of invention, this would have been an obvious modification since the applied prior art teaches that it is desirable to control the direction of the ejected polymer near the ejector structure in a direction perpendicularly away from the ejector. ‘052 does teach that the field controllers are perpendicular to the prior art nozzle pack.
Regarding claim 10, ‘766 teaches the electrospinning device wherein the protrusions comprise spinnerets, wherein the surface of each spinneret converges to form a point at the tip of the spinneret (FIG 5a item 111).
Regarding claim 11, ‘766 teaches the electrospinning device wherein the protrusions are conical (paragraph 0058).
Regarding claim 12, ‘766 teaches the electrospinning device wherein the protrusions are arranged in evenly spaced uniform rows along the rotational axis of the rotor (FIG 5a items 111).
Regarding claim 13, ‘766 teaches a system comprising: the electrospinning device a target for receiving nano-fibers from the protrusions; a potential difference generator configured to generate a potential difference between the rotor and the target (FIG 1 item5); and a first reservoir arranged to contain a liquid comprising nanotubes, wherein the protrusions receive the liquid from the first reservoir when the rotor is rotated (FIG 1 item 2).
Regarding claim 15, ‘766 teaches the system wherein the walls of the first reservoir extend beyond the surface of the rotor that faces the first reservoir when the rotor is disposed above the first reservoir (FIG 1 items 12 and 2).
Regarding claim 16, ‘766 teaches the system wherein the electrospinning device is configured to enable a height of the rotor relative to the reservoir to be adjusted (FIG 2 item 121).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘766 as applied to claim 1 above, and further in view of United States Patent 4,235,829 to Fred P. Partus (‘829 hereafter).
Regarding claim 14, ‘766 in view of ‘052 does not teach a second reservoir. 
In the related art, fluid level control, ‘829 teaches the system further comprising a second reservoir in fluid communication with the first reservoir for supplying the reservoir with the first liquid (FIG 1 item 40) for the benefit of controlling the mass transfer out of the first reservoir. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘766 with those of ‘829 for the benefit of controlling the mass transfer out of the first reservoir of an electrospinning apparatus.
Allowable Subject Matter
Claim 4 is allowable over the prior art. The best available prior art does not teach the claimed brush “extending the full width of the rotor, arranged to contact the protrusions when the rotor is rotated.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743